Citation Nr: 0714753	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1947 to 
September 1947.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Louis, Missouri (hereinafter RO).  


FINDING OF FACT

The competent evidence of record does not show bilateral 
hearing loss and tinnitus related to the veteran's military 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in March 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  The veteran has been afforded a pertinent 
VA Compensation and Pension examination.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of sensorineural hearing loss, service 
connection is granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The service medical records do not reflect any complaints or 
findings of hearing loss or tinnitus.  A service separation 
record indicated that the veteran's duties as a solider 
included loading, aiming and firing a weapon at designated 
targets and using such weapons as a rocket launcher and 
grenade launcher.  The veteran contends that he was assigned 
for demolition duty during his military training, and that he 
was not afforded any protection for his ears.  As a result, 
he contends that he developed bilateral hearing loss and 
tinnitus.  

Subsequent to service discharge, a September 1998 VA hearing 
clinic report diagnosed bilateral hearing loss.  A report 
from a VA audiological consultation in December 2003 
indicated the veteran had severe bilateral hearing loss.  He 
was fitted for hearing aids in January 2004.  An August 2005 
VA examination reported findings that meet the criteria for 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
veteran described a five year history of bilateral, 
intermittent tinnitus.  The examiner noted that the degree of 
hearing loss demonstrated at the time of the examination was 
"much worse than predicted from the military noise 
exposure."  The examiner noted that the audiometric 
configuration was not consistent with noise induced hearing 
loss, and that the veteran's tinnitus began long after 
military service.  The examiner concluded that 
"[c]onsidering all the evidence, it is not as likely as not 
[that] hearing loss or tinnitus resulted from acoustic trauma 
during military service." 

The evidence of record reveals no competent evidence to 
support the veteran's assertions that he developed bilateral 
hearing loss or tinnitus as a result of exposure to acoustic 
trauma during his military service.  Due consideration has 
been given to the veteran's contentions adduced here.  
However, the veteran's statements are not competent evidence 
to establish the etiology of his current hearing loss and 
tinnitus.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran's statements are not competent evidence as to a 
determination that his current hearing loss and tinnitus are 
the result of his military service over five decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's hearing loss and tinnitus to 
service, despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
more than 55 years after his period of service had ended.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As there is no evidence which provides 
the required nexus between military service and the current 
hearing loss and tinnitus, service connection for these 
disorders is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


